

Exhibit 10.13


Executive Employment Agreement


1.    Employment. Prestige Brands Holdings, Inc. (“Employer”) agrees to employ
Samuel Cowley (“Executive”) and Executive accepts such employment for the period
beginning as of February 29, 2012 and ending upon his termination pursuant to
Section 1(c) hereof (the “Employment Period”), subject only to the approval of
the Prestige Brands Holdings, Inc. Board of Directors (the “Board”).


(a)    Position and Duties.


(i)    During the Employment Period, Executive shall serve as General Counsel
and Vice President of Business Development and shall have the normal duties,
responsibilities and authority implied by such positions, subject to the power
of the Chief Executive Officer of Employer and the Board to expand or limit such
duties, responsibilities and authority and to override such actions.


(ii)    Executive shall report to the Chief Executive Officer of Employer, and
Executive shall devote his best efforts and his full business time and attention
to the business and affairs of Employer and its Subsidiaries (as defined below).


(b)    Salary, Bonus and Benefits. During the Employment Period, Employer will
pay Executive a base salary of $335,000 per annum (the “Annual Base Salary”),
paid twice monthly, in accordance with Employer's normal payroll cycle and
procedures. In addition, in fiscal years 2013 and beyond, Executive shall be
eligible for and participate in the Annual Incentive Compensation Plan (the
“Annual Bonus”) under which Executive shall be eligible for an annual Target
Bonus payment of 50% of Annual Base Salary with a maximum of 100% potential
payout, subject to the terms and conditions of the applicable Annual Incentive
Compensation Plan and the discretion of the Board. During fiscal year 2013 only,
Executive shall receive a “Guaranteed Bonus” equal to a minimum of $167,500
payable at year-end, with other bonuses payable to senior management; provided,
however, that Executive shall be eligible to receive a higher bonus payout based
on Employer’s performance for the fiscal year, to the extent applicable.
Executive shall be eligible to participate in the Long-Term Equity Incentive
Plan of Employer (the “Plan”) and receive grants thereunder at the same time as
grants are made to the rest of senior management, beginning with grants issued
in May 2012; provided, however, that the Board reserves its discretion to not
make an equity grant in any fiscal year. Any equity grant provided under the
Plan shall have at the time of grant a value equal to Executive's Annual Base
Salary then in effect; provided, however, at the discretion of the Board, such
grant may be modified to have a value equal to no less than 80% or no greater
than 120% of Executive's Annual Base Salary then in effect at the time of grant.
In addition, any equity grant provided under the Plan shall automatically vest
upon a Change in Control (as defined in the Plan). During the Employment Period,
Executive will be entitled to such other benefits approved by the Board and made
available to the senior management of Employer and its Subsidiaries, which shall
include vacation time (four weeks



--------------------------------------------------------------------------------



per year), flexible spending account, 401(k) Plan (currently 65% match of up to
6% of salary, subject to IRS cap and periodic potential adjustment by the
Board), expense reimbursement in accordance with the policies and procedures of
Employer, as well as medical, dental, vision, life, long term care and
disability insurance (collectively, such insurance plans, the “Welfare Plans”).
The Board, on a basis consistent with past practice, shall review the Annual
Base Salary of Executive and may increase the Annual Base Salary by such amount
as the Board, in its sole discretion, shall deem appropriate. The term “Annual
Base Salary” as used in this Agreement shall refer to the Annual Base Salary as
it may be so increased.


(c)    Termination. The Employment Period will continue until (i) Executive's
death, Disability or resignation from employment with Employer and its
Subsidiaries or (ii) Employer and its Subsidiaries decide to terminate
Executive's employment with or without Cause (as defined below). If (A)
Executive's employment is terminated without Cause pursuant to clause (ii) above
or (B) Executive resigns from employment with Employer and its Subsidiaries for
Good Reason, then, subject to Executive's execution and delivery of a Release in
form and substance as set forth below, starting on the sixtieth (60th) day
following Executive's termination of employment (or such later date as may be
required by Section 4(k)(i) hereof), Employer shall pay to Executive, in equal
installments ratably over twelve (12) months (the “Severance Period”) in
accordance with Employer's normal payroll cycle and procedures, an aggregate
amount (the “Severance”) equal to (I) his Annual Base Salary (prior to any
material diminution that constitutes Good Reason for Employee's resignation),
plus (II) an amount equal to the average Annual Bonus paid or payable to
Executive by Employer for the last three completed fiscal years prior to the
date of termination (or if Executive has not completed three (3) fiscal years
prior to the date of termination, then the average Annual Bonus paid or payable
to Executive by Employer will be determined based on the actual number of
completed fiscal years prior to the date of termination); provided, however,
that fiscal year 2012 (for which no bonus is payable) will not be included in
any such calculations for Executive. In calculating the average Annual Bonus for
purposes of the immediately preceding sentence, in the event Executive's
employment is terminated pursuant to this Section 1(c) during fiscal years 2013
through 2015, Executive's Annual Bonus payable hereunder shall be calculated
using the average of the fiscal year 2013 Annual Bonus payment payable to
Executive or the Guaranteed Bonus (if no higher bonus payout is otherwise
payable to Executive for fiscal year 2013) and any other Annual Bonus payments
paid for full fiscal years completed. In addition, if Executive is entitled on
the date of termination to coverage under the Welfare Plans, such coverage shall
continue for Executive and Executive's covered dependents for a period ending on
the first anniversary of the date of termination at the active employee cost
payable by Executive with respect to those costs paid by Executive prior to the
date of termination; provided, that this coverage will not count towards the
depletion of any continued health care coverage rights that Executive and
Executive's dependents may have pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), and such rights to continued
health care coverage under COBRA shall remain available to Executive and
Executive's dependents after the Severance Period; provided further, that
Executive's or Executive's covered dependents' rights to continued health care
coverage pursuant to this Section 1(c) shall terminate at the time Executive or
Executive's covered dependents become covered, as



--------------------------------------------------------------------------------



described in COBRA, under another group health plan, and shall also terminate as
of the date Employer ceases to provide coverage to its senior executives
generally under any such Welfare Plan. In the event a Change in Control (as
defined in the Plan) occurs and Executive’s employment is thereafter terminated
by Employer without Cause or by Executive for Good Reason no later than March 1,
2014, then, subject to Executive's execution and delivery of a Release in form
and substance as set forth above, Executive shall be entitled to receive (in
lieu of the Severance that would otherwise be payable) an amount equal to two
(2) times the Severance as calculated above, which shall be payable starting on
the sixtieth (60th) day following Executive's termination of employment (or such
later date as may be required by Section 4(k)(i) hereof) in equal installments
ratably over the 12-month Severance Period, and (ii) a moving allowance of
$125,000 which shall be payable in a lump sum within 60 days after Executive’s
termination of employment. Notwithstanding the foregoing, (I) Executive shall
not be entitled to receive any payments or benefits pursuant to this Section
1(c) unless Executive has executed and delivered to Employer a general release
in form and substance satisfactory to Employer and (II) Executive shall be
entitled to receive such payments and benefits only so long as Executive has not
breached the provisions of Section 2 or Section 3 hereof. The release described
in the foregoing sentence shall not require Executive to release any claims for
Severance or benefits under the Welfare Plans as set forth in this Agreement,
any vested employee benefits, workers compensation benefits covered by insurance
or self-insurance, claims to indemnification to which Executive may be entitled
under Employer's or its Subsidiaries' certificate(s) of incorporation, by-laws,
any indemnification agreement or under any of Employer's or its Subsidiaries'
directors or officers insurance policy(ies) or applicable law, or equity claims
to contribution from Employer or its Subsidiaries or any other Person to which
Executive is entitled as a matter of law in respect of any claim made against
Executive for an alleged act or omission in Executive's official capacity and
within the scope of Executive's duties as an officer, director or employee of
Employer or its Subsidiaries. Not later than eighteen (18) months following the
termination of Executive's employment, Employer and its Subsidiaries for which
Executive has acted in the capacity of a senior manager, shall sign and deliver
to Executive a release of claims that Employer and its Subsidiaries have against
Executive; provided that, such release shall not release any claims that
Employer and/or its Subsidiaries commenced prior to the date of the release(s),
any claims relating to matters actively concealed by Executive, any claims to
contribution from Executive to which Employer or its Subsidiaries are entitled
as a matter of law or any claims arising out of mistaken indemnification by
Employer and/or any of its Subsidiaries. Except as otherwise provided in this
Section 1(c) or in Employer's employee benefit plans or as otherwise required by
applicable law, Executive shall not be entitled to any other salary,
compensation or benefits after termination of Executive's employment with
Employer.


(d)    Relocation Expense. Executive will be paid $125,000 in a lump sum as a
moving allowance and in lieu of any and all other moving expense reimbursement.
In addition, Executive will be reimbursed for up to three months of reasonable
temporary or interim housing. The moving allowance shall be subject to 100%
recoupment by Employer in the event of a termination of employment by Executive,
other than for Good Reason, during the first twelve (12) months of employment.



--------------------------------------------------------------------------------





2.    Confidential Information.


(a)    Obligation to Maintain Confidentiality. Executive acknowledges that the
information, observations and data (including trade secrets) obtained by him
during the course of his performance under this Agreement concerning the
business or affairs of Employer, its Subsidiaries and Affiliates (“Confidential
Information”) are the property of Employer, its Subsidiaries and Affiliates, as
applicable, including information concerning acquisition opportunities in or
reasonably related to Employer's, its Subsidiaries' and/or Affiliates' business
or industry of which Executive becomes aware during the Employment Period.
Therefore, Executive agrees that he will not disclose to any unauthorized Person
or use for his own account (for his commercial advantage or otherwise) any
Confidential Information without the Board's written consent, unless and to the
extent that the Confidential Information, (i) becomes generally known to and
available for use by the public other than as a result of Executive's acts or
omissions to act, (ii) was known to Executive prior to Executive's employment
with Employer or any of its Subsidiaries or Affiliates or (iii) is required to
be disclosed pursuant to any applicable law, court order or other governmental
decree. Executive shall deliver to Employer on the date of termination, or at
any other time Employer may request, all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and copies thereof) relating to the Confidential Information, Work Product (as
defined below) or the business of Employer, its Subsidiaries and Affiliates
(including, without limitation, all acquisition prospects, lists and contact
information) which he may then possess or have under his control.
 
(b)    Ownership of Property. Executive acknowledges that all discoveries,
concepts, ideas, inventions, innovations, improvements, developments, methods,
processes, programs, designs, analyses, drawings, reports, patent applications,
copyrightable work and mask work (whether or not including any Confidential
Information) and all registrations or applications related thereto, all other
proprietary information and all similar or related information (whether or not
patentable) that relate to Employer's, its Subsidiaries' and/or Affiliates'
actual or anticipated business, research and development, or existing or future
products or services and that are conceived, developed, contributed to, made, or
reduced to practice by Executive (either solely or jointly with others) while
employed by Employer, its Subsidiaries and/or Affiliates (including any of the
foregoing that constitutes any proprietary information or records) (“Work
Product”) belong to Employer or such Subsidiary or Affiliate and Executive
hereby assigns, and agrees to assign, all of the above Work Product to Employer
or to such Subsidiary or Affiliate. Any copyrightable work prepared in whole or
in part by Executive in the course of his work for any of the foregoing entities
shall be deemed a “work made for hire” under the copyright laws, and Employer or
such Subsidiary or Affiliate shall own all rights therein. To the extent that
any such copyrightable work is not a “work made for hire,” Executive hereby
assigns and agrees to assign to Employer or such Subsidiary or Affiliate all
right, title, and interest, including without limitation, copyright in and to
such copyrightable work. Executive shall promptly disclose such Work Product and
copyrightable work to the Board and perform all actions reasonably requested by
the Board (whether during or after the Employment Period) to establish and
confirm



--------------------------------------------------------------------------------



Employer's or such Subsidiary's or Affiliate's ownership (including, without
limitation, assignments, consents, powers of attorney, and other instruments).


(c)    Third Party Information. Executive understands that Employer, its
Subsidiaries and Affiliates will receive from third parties confidential or
proprietary information (“Third Party Information”), subject to a duty on
Employer's, its Subsidiaries' and Affiliates' part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the Employment Period and thereafter, and without in any way
limiting the provisions of Section 2(a) above, Executive will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than personnel and consultants of Employer, its Subsidiaries and Affiliates who
need to know such information in connection with their work for Employer or any
of its Subsidiaries and Affiliates) or use, except in connection with his work
for Employer or any of its Subsidiaries and Affiliates, Third Party Information
unless expressly authorized by a member of the Board (other than himself if
Executive is on the Board) in writing.


(d)    Use of Information of Prior Employers. During the Employment Period and
thereafter, Executive will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employers or any other
Person to whom Executive has an obligation of confidentiality, and will not
bring onto the premises of Employer or any of its Subsidiaries or Affiliates any
unpublished documents or any property belonging to any former employer or any
other Person to whom Executive has an obligation of confidentiality unless
consented to in writing by the former employer or Person. Executive will use in
the performance of his duties only information which is (i) generally known and
used by persons with training and experience comparable to Executive's and which
is (x) common knowledge in the industry or (y) otherwise legally in the public
domain, (ii) otherwise provided or developed by Employer or any of its
Subsidiaries or Affiliates or (iii) in the case of materials, property or
information belonging to any former employer or other Person to whom Executive
has an obligation of confidentiality, approved for such use in writing by such
former employer or Person.


3.    Non-competition and No Solicitation. Executive acknowledges that (i) the
course of his employment with Employer he will become familiar with Employer's,
its Subsidiaries' and Affiliates' trade secrets and with other confidential
information concerning Employer, its Subsidiaries and Affiliates; and (ii) his
services will be of special, unique and extraordinary value to Employer and such
Subsidiaries. Therefore, Executive agrees that:


(a)    Non-competition. During the Employment Period and also during the period
commencing on the date of termination of the Employment Period and ending on the
first anniversary of the date of termination (the “Severance Period”), he shall
not without the express written consent of Employer, anywhere in the United
States, directly or indirectly, own, manage, control, participate in, consult
with, render services for, or in any manner engage in any business (i) which
competes with (a) OTC wart or skin tag treatment products (including, without
limitation, salicylic acid or cryogen-based products), (b) dental devices for
treatment or management of bruxism, (c) OTC sore throat treatment products
(including,



--------------------------------------------------------------------------------



without limitation, liquids, lozenges and strips), (d) inter-proximal devices,
(e) powdered and liquid cleansers, (f) pediatric OTC medicinal and non-medicinal
products, (g) OTC eye care products, (h) denture cleansers or adhesives, or (i)
any other business acquired by Employer and its Subsidiaries after the date
hereof which represents 5% or more of the consolidated revenues or EBITDA of
Employer and its Subsidiaries for the trailing 12 months ending on the last day
of the last completed calendar month immediately preceding the date of
termination of the Employment Period, or (ii) in which Employer and/or its
Subsidiaries have conducted discussions or have requested and received
information relating to the acquisition of such business by such Person (x)
within one year prior to the date of termination and (y) during the Severance
Period, if any. Nothing herein shall prohibit Executive from being a passive
owner of not more than 2% of the outstanding stock of any class of a corporation
that is publicly traded, so long as Executive has no active participation in the
business of such corporation.


(b)    No solicitation. During the Employment Period and also during the
Severance Period, Executive shall not directly or indirectly through another
entity (i) induce or attempt to induce any employee of Employer or its
Subsidiaries to leave the employ of Employer or its Subsidiaries, or in any way
interfere with the relationship between Employer or its Subsidiaries and any
employee thereof, (ii) hire any person who was an employee of Employer or its
Subsidiaries within 180 days after such person ceased to be an employee of
Employer or its Subsidiaries; provided, however, that such restriction shall not
apply for a particular employee if Employer or its Subsidiaries have provided
written consent to such hire, which consent, in the case of any person who was
not a key employee of Employer or its Subsidiaries shall not be unreasonably
withheld, (iii) induce or attempt to induce any customer, supplier, licensee or
other business relation of Employer or its Subsidiaries to cease doing business
with Employer or its Subsidiaries or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation and Employer
or its Subsidiaries or (iv) directly or indirectly acquire or attempt to acquire
an interest in any business relating to the business of Employer or its
Subsidiaries and with which Employer or its Subsidiaries have conducted
discussions or have requested and received information relating to the
acquisition of such business by Employer or its Subsidiaries in the two year
period immediately preceding the date of termination.


(c)    Enforcement. If, at the time of enforcement of Section 2 or this Section
3, a court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum duration,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law. Because Executive's services are
unique and because Executive has access to Confidential Information, the parties
hereto agree that money damages would be an inadequate remedy for any breach of
this Agreement. Therefore, in the event of a breach or threatened breach of this
Agreement, Employer, its Subsidiaries or their successors or assigns may, in
addition to other rights and remedies existing in their favor, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the



--------------------------------------------------------------------------------



provisions hereof (without posting a bond or other security).
 
(d)    Additional Acknowledgments. Executive acknowledges that the provisions of
this Section 3 are in consideration of: (i) employment with Employer, (ii) the
prospective issuance of securities by Employer pursuant to the Plan and (iii)
additional good and valuable consideration as set forth in this Agreement. In
addition, Executive agrees and acknowledges that the restrictions contained in
Section 2 and this Section 3 do not preclude Executive from earning a
livelihood, nor do they unreasonably impose limitations on Executive's ability
to earn a living. In addition, Executive acknowledges (i) that the business of
Employer and its Subsidiaries will be conducted throughout the United States,
(ii) notwithstanding the state of incorporation or principal office of Employer
or any of its Subsidiaries, or any of their respective executives or employees
(including Executive), it is expected that Employer and its Subsidiaries will
have business activities and have valuable business relationships within its
industry throughout the United States and (iii) as part of his responsibilities,
Executive will be traveling throughout the United States in furtherance of
Employer's and/or its Subsidiaries' business and their relationships. Executive
agrees and acknowledges that the potential harm to Employer and its Subsidiaries
of the non-enforcement of Section 2 and this Section 3 outweighs any potential
harm to Executive of their enforcement by injunction or otherwise. Executive
acknowledges that he has carefully read this Agreement and has given careful
consideration to the restraints imposed upon Executive by this Agreement, and is
in full accord as to their necessity for the reasonable and proper protection of
confidential and proprietary information of Employer and its Subsidiaries now
existing or to be developed in the future. Executive expressly acknowledges and
agrees that each and every restraint imposed by this Agreement is reasonable
with respect to subject matter, time period and geographical area.


4.    Miscellaneous.


(a)    Survival. The provisions of Sections 1(c), 2, 3 and 4 shall survive the
termination of this Agreement.


(b)    Entire Agreement and Merger. This Agreement sets forth the entire
understanding of the parties and merges and supersedes any prior or
contemporaneous agreements, whether written or oral, between the parties
pertaining to the subject matter hereof.


(c)    Modification. This Agreement may not be modified or terminated orally,
and no modification or waiver of any of the provisions hereof shall be binding
unless in writing and signed by the party against whom the same is sought to be
enforced.


(d)    Waiver. Failure of a party to enforce one or more of the provisions of
this Agreement or to require at any time performance of any of the obligations
hereof shall not be construed to be a waiver of such provisions by such party
nor to in any way affect the validity of this Agreement or such party's right
thereafter to enforce any provision of this Agreement, nor to preclude such
party from taking any other action at any time which it



--------------------------------------------------------------------------------



would legally be entitled to take.


(e)    Successors and Assigns. Neither party shall have the right to assign this
Agreement, or any rights or obligations hereunder, without the consent of the
other party; provided, however, that upon the sale of all or substantially all
of the assets, business and goodwill of Employer to another company, or upon the
merger or consolidation of Employer with another company, this Agreement shall
inure to the benefit of, and be binding upon, both Executive and the company
purchasing such assets, business and goodwill, or surviving such merger or
consolidation, as the case may be, in the same manner and to the same extent as
though such other company were Employer; and provided, further, that Employer
shall have the right to assign this Agreement to any Affiliate or Subsidiary of
Employer. Subject to the foregoing, this Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their legal representatives,
heirs, successors and permitted assigns.
 
(f)    Communications. All notices or other communications required or permitted
hereunder will be in writing and will be deemed given or delivered when
delivered personally, by registered or certified mail or by overnight courier
(fare prepaid) addressed as follows:


(i)    To Employer: Prestige Brands Holdings, Inc.
90 North Broadway
Irvington, New York 10533
Attention Chief Executive Officer


(ii)    With a copy to: Prestige Brands Holdings, Inc.
90 North Broadway
Irvington, New York 10533
Attention: General Counsel


(iii)    To the Employee Samuel Cowley
90 North Broadway
Irvington, New York 10533


or to such address as a party hereto may indicate by a notice delivered to the
other party. Notice will be deemed received the same day when delivered
personally, five (5) days after mailing when sent by registered or certified
mail, and the next business day when delivered by overnight courier. Any party
hereto may change its address to which all communications and notices may be
sent by addressing notices of such change in the manner provided.


(g)    Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such invalidity or
unenforceability shall not affect the validity and enforceability of the other
provisions of this Agreement and the provision held to be invalid or
unenforceable shall be enforced as nearly as possible according to its original
terms and intent to eliminate such invalidity or unenforceability.
 
(h)    Governing Law. This Agreement will be governed by, construed and enforced



--------------------------------------------------------------------------------



in accordance with the laws of the State of New York, without giving effect to
its conflicts of law provisions.


(i)    Arbitration.


(a)    Except as provided in subsection (b) of this Section 4(i), the following
provisions shall apply to disputes between Employer and Executive arising out of
or related to either: (i) this Agreement (including any claim that any part of
this Agreement is invalid, illegal or otherwise void or voidable), or (ii) the
employment relationship that exists between Employer and Executive:


(i)    The parties shall first use their reasonable best efforts to discuss and
negotiate a resolution of the dispute.


(ii)    If efforts to negotiate a resolution do not succeed within 5 business
days after a written request for negotiation has been made, the dispute shall be
resolved timely and exclusively by final and binding arbitration in New York
County or Westchester County, New York pursuant to the American Arbitration
Association (“AAA”) National Rules for the Resolution of Employment Disputes
(the “AAA Rules”). Arbitration must be demanded within ten (10) calendar days
after the expiration of the five (5) day period referred to above. The
arbitration opinion and award shall be final and binding on Employer and
Executive and shall be enforceable by any court sitting within New York County
or Westchester County, New York. Employer and Executive shall share equally all
costs of arbitration excepting their own attorney's fees unless and to the
extent ordered by the arbitrator(s) to pay the attorneys' fees of the prevailing
party.


(iii)    The parties recognize that this Section 4(i) means that certain claims
will be reviewed and decided only before an impartial arbitrator or panel of
arbitrators instead of before a court of law and/or a jury, but desire the many
benefits of the arbitration process over court proceedings, including speed of
resolution, lower costs and fees, and more flexible rules of evidence. The
arbitration or arbitrators duly selected pursuant to the AAA's Rules shall have
the same power and authority to order any remedy for violation of a statute,
regulation, or ordinance as a court would have; and shall have the same power to
order discovery as a federal district court has under the Federal Rules of Civil
Procedure.


(b)    The provisions of this Section 4(i) shall not apply to any action by
Employer seeking to enforce its rights arising out of or related to the
provisions of Sections 2 and 3 of this Agreement.


(c)    This Section 4(i) is intended by Employer and Executive to be enforceable
under the Federal Arbitration Act (“FAA”). Should it be determined by any court
that the FAA does not apply, then this Section 4(i) shall be enforceable under
the applicable arbitration statutes of the State of Delaware.


(j)    No Third-Party Beneficiaries. Each of the provisions of this Agreement is



--------------------------------------------------------------------------------



for the sole and exclusive benefit of the parties hereto and shall not be deemed
for the benefit of any other person or entity.


(k)    Section 409A of the Internal Revenue Code.


(i)    Specified Employee Delay. Notwithstanding any provisions of this
Agreement to the contrary, if Executive is considered a Specified Employee (as
defined below) at termination of employment other than on account of death or
Disability, under such procedures as established by Employer in accordance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
benefit distributions, other than those that are deemed “separation pay” under
the Treas. Reg. §1.409A-1(b)(9), that are made upon termination of employment
may not commence earlier than six (6) months after the date of termination.
Therefore, in the event this provision is applicable to Executive, any
distribution which would otherwise be paid to Executive within the first six
months following termination shall be accumulated and paid to Executive in a
lump sum on the first day of the seventh month following termination. All
subsequent distributions shall be paid in the manner specified. “Specified
Employee” means a key employee (as defined in Section 416(i) of the Code without
regard to paragraph 5 thereof) of Employer if any stock of Employer is publicly
traded on an established securities market or otherwise.


(ii)    Separation from Service. With respect to the payment of all benefits
under the Agreement, including separation pay and deferred compensation, whether
a “termination of employment” takes place is determined based on the facts and
circumstances surrounding the termination of Executive's employment and whether
Employer and Executive intended for Executive to provide significant services
for Employer following such termination. A change in Executive's employment
status will not be considered a termination of employment if:


(A)    Executive continues to provide services as an employee of Employer at an
annual rate that is twenty percent (20%) or more of the services rendered, on
average, during the immediately preceding three full calendar years of
employment (or, if employed less than three years, such lesser period) and the
annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or


(B)    Executive continues to provide services to Employer in a capacity other
than as an employee of Employer at an annual rate that is fifty percent (50%) or
more of the services rendered, on average, during the immediately preceding
three full calendar years of employment (or if employed less than three years,
such lesser period) and the annual remuneration for such services is fifty
percent (50%) or more of the average annual remuneration earned during the final
three full calendar years of employment (or if less, such lesser period).


For purposes of applying the provisions of Section 409A of the Code, a reference
to Employer shall also be deemed a reference to any affiliate thereof within the



--------------------------------------------------------------------------------



contemplation of Sections 414(b) and 414(c) of the Code. For purposes of this
Agreement, the definition of “termination of employment” shall apply to all uses
of such term, whether capitalized or not.


(iii)    Installment Payments. Each payment of termination benefits under
Section 1(c) of this Agreement, including, without limitation, each installment
payment and each payment or reimbursement of premiums for continued coverage
under Welfare Plans, shall be considered a separate payment, as described in
Treas. Reg. Section 1.409A-2(b)(2), for purposes of Section 409A of the Code.


(iv)    Timing of Release of Claims. Whenever in this Agreement a payment or
benefit is conditioned on Executive’s execution of a release of claims, such
release must be executed and all revocation periods shall have expired within 60
days after the date of Executive’s employment termination; failing which such
payment or benefit shall be forfeited. If such payment or benefit constitutes
non-exempt deferred compensation, and if such 60-day period begins in one
calendar year and ends in the next calendar year, the payment or benefit shall
not be made or commence before the second such calendar year, even if the
release becomes irrevocable in the first such calendar year. In other words,
Executive is not permitted to influence the calendar year of payment based on
the timing of his signing of the release.


(v)    Timing of Reimbursements and In-kind Benefits. If Executive is entitled
to be paid or reimbursed for any taxable expenses under this Agreement, the
amount of such expenses reimbursable in any one calendar year shall not affect
the amount reimbursable in any other calendar year, and the reimbursement of an
eligible expense must be made no later than December 31 of the year after the
year in which the expense was incurred. No right of Executive to reimbursement
of expenses under Section 1(c) shall be subject to liquidation or exchange for
another benefit.


(vi)    Permitted Acceleration. Employer shall have the sole authority to make
any accelerated distribution permissible under Treas. Reg. Section
1.409A-3(j)(4) to Executive of deferred amounts, provided that such distribution
meets the requirements of Treas. Reg. Section 1.409A-3(j)(4).


(l)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.


[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.


PRESTIGE BRANDS HOLDINGS, INC.
 
By: /s/ Matthew M. Mannelly
Name: Matthew M. Mannelly
Title: Chief Executive Officer
  
By: /s/ Samuel Cowley
Name: Samuel Cowley


 



--------------------------------------------------------------------------------





DEFINITIONS
 
“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative thereto.
 
“Cause” is defined as (i) your willful and continued failure to substantially
perform your duties with Employer (other than any such failure resulting from
your incapacity due to physical or mental illness) that has not been cured
within 10 days after a written demand for substantial performance is delivered
to you by the Board, which demand specifically identifies the manner in which
the Board believes that you have not substantially performed your duties, (ii)
the willful engaging by you in conduct which is demonstrably and materially
injurious to Employer or its Affiliates, monetarily or otherwise, (iii) your
conviction (or plea of nolo contendere) for any felony or any other crime
involving dishonesty, fraud or moral turpitude, (iv) your breach of fiduciary
duty to Employer or its Affiliates, (v) any violation of Employer's policies
relating to compliance with applicable laws which have a material adverse effect
on Employer or its Affiliates or (vi) your breach of any restrictive covenant.
For purposes of clauses (i) and (ii) of this definition, no act, or failure to
act, on your part shall be deemed "willful" unless done, or omitted to be done,
by you not in good faith and without reasonable belief that your act, or failure
to act, was in the best interest of Employer.
 
“Disability” means Executive: (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months; or (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan covering
employees or directors of Employer. Medical determination of Disability may be
made by either the Social Security Administration or by the provider of an
accident or health plan covering employees or directors of Employer provided
that the definition of “disability” applied under such disability insurance
program complies with the requirements of the preceding sentence. Upon the
request of the plan administrator, Executive must submit proof to the plan
administrator of the Social Security Administration's or the provider's
determination. For purposes of this Agreement the definition of “Disability”
shall apply to all uses of such term, whether capitalized or not.
 
“Good Reason” means that Executive terminated his employment with Employer
because, within the twelve (12) month period preceding Executive's termination,
one or more of the following conditions arose and Executive notified Employer of
such condition within 90 days of its occurrence and Employer did not remedy such
condition within 30



--------------------------------------------------------------------------------



days:
 
(i)    a material diminution in Executive's base salary as in effect on the date
hereof or as the same may be increased from time to time;
 
(ii)    a material diminution in Executive's authority, duties, or
responsibilities;
 
(iii)    the relocation of Employer's headquarters outside a thirty-mile radius
of Irvington, New York or Employer's requiring Executive to be based at any
place other than a location within a thirty-mile radius of Irvington, New York,
except for reasonably required travel on Employer's business; or
 
(iv)    any other action or inaction that constitutes a material breach by
Employer of this Agreement.
 
“Person” means any person or entity, whether an individual, trustee,
corporation, limited liability company, partnership, trust, unincorporated
organization, business association, firm, joint venture, governmental authority
or similar entity.


“Subsidiary” of any specified Person shall mean any corporation fifty percent
(50%) or more of the outstanding capital stock of which, or any partnership,
joint venture, limited liability company or other entity fifty percent (50%) or
more of the ownership interests of which, is directly or indirectly owned or
controlled by such specified Person, or any such corporation, partnership, joint
venture, limited liability company, or other entity which may otherwise be
controlled, directly or indirectly, by such Person.
 

